IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IN RE ETHIOPIAN AIRLINES
FLIGHT ET 302 CRASH
Lead Case No. 19-cv-02170
Plaintiffs,

Vv.

THE BOEING COMPANY, a
Delaware corporation; ROSEMOUNT
AEROSPACE, INC., a Delaware corporation;
ROCKWELL COLLINS, INC., a Delaware
corporation,

Defendants.

 

PLAINTIFFS’ EXECUTIVE
COMMITTEE,

Movant,

Vv.

MANUEL VON RIBBECK AND
MONICA R. KELLY WOOD-PRINCE,

Respondents.

 

This Filing Relates to All Actions
Hon. Jorge L. Alonso

Hon. M. David Weisman

RESPONDENTS’ MOTION FOR AN EXTENSION OF TIME IN WHICH TO
FILE RESPONSE

Comes the Respondents, Manuel Von Ribbeck and Monica R. Kelly Wood-Prince, by
their attorneys, and for their Motion for an Extension of Time in Which to Respond to the
Executive Committee’s Motion for Entry of Order to Show Cause and Supplemental

Submission in Support of the Executive Committee’s Motion for Entry of Order to Show Cause,

state as follows:
1. The Executive Committee filed a Motion for Entry of Order to Show Cause and
subsequently filed a Supplemental Submission. (Docket Nos. 929,1053) The Supplemental
Submission was presented to this Court on March 18, 2021.

2. Thereafter, on March 18, 2021, this Court entered an order setting a briefing
schedule with respect to the Executive Committee’s filings. (Docket No. 1063.)

3. Pursuant to this Court’s order, Respondents’ Response was due April 14, 2021
and the Executive Committee’s Reply was due May 6, 2021. (Docket No. 1063) Respondents
previously requested one extension, which was granted, and not opposed. The Court’s order
extended the filing deadline for Respondents from April 14, 2021 to April 22, 2021 and required
that a reply be filed by May 13, 2021.

4, Respondents require additional time in order complete their Response. The
Response requires obtaining declarations of certain individuals referenced in the Executive
Committee’s filings. These individuals are located in Kenya and Egypt. There are language
considerations and geographic limitations and therefore, additional time is required.

5. In addition, the undersigned counsel is scheduled to receive his second Covid-19
vaccine, Moderna version, on April 23, 2021. The reaction to the first dose was significant.
Because of a concern about a reaction to the second dose, a full week extension is requested.

6. Counsel for the Respondents communicated on April 22, 2021 with Mr. Eaton,
counsel for the Executive Committee, requesting an agreement to the extension request. (Exhibit
1). Mr. Eaton responded that he was awaiting authorization from his client as of the filing of this
Motion. Respondents filed this Motion now because the deadline is today. Respondents seek a
one week extension until April 29, 2021.

7. The Executive Committee would then have until May 20, 2021 in which to file a

Reply, or such other appropriate date.
Wherefore, Respondents Manuel Von Ribbeck and Monica Kelly Ribbeck Wood-Prince
respectfully request that this Court grant their Motion and extend the time period for Respondents
to file a Response to the Executive Committee’s Motion and Supplemental Submission, until April
29, 2021 and to allow the Executive Committee to have up to and including May 20, 2021 to file

a Reply in Support of its Motion and Supplement.

/s/_ _ Adrian Vuckovich
Attorney for Respondents
Manuel Von Ribbeck and
Monica Kelly Wood-Prince

Adrian Vuckovich (av@cb-law.com)
COLLINS BARGIONE & VUCKOVICH
1 North LaSalle Street, Suite 300

Chicago, Illinois 60602

(312) 372-7813
Thursday, April 22, 2021 at 13:00:48 Central Daylight Time

Subject: Flight 302

Date: Thursday, April 22, 2021 at 9:30:32 AM Central Daylight Time
From: Adrian Vuckovich

To: Eaton, J. Timothy

Cc: Katie Hayes

Mr. Eaton,

Our Response to the Motion For Show Cause is due today. I am having difficulty communicating
individuals who are referenced in the Executive Committee’s filings and therefore require an additional
week. I apologize for the request but it is necessary.

Please let me know if there is an objection. I believe the judge requires this. If you will agree, please
let me know your desired reply date so I can include it in the motion.

Thank you.

Adrian Vuckovich

COLLINS BARGIONE & VUCKOVICH
One North LaSalle Street, Suite 300
Chicago, Illinois 60602

Office: (312) 372-7813

Cell: (312) 771-7813

Fax: (312) 372-7840

av(@cb-law.com

Page 1of1

 
